DETAILED ACTION
Response to Amendment
This action is in response to the amendment after non-final filed 17 September 2021.  Claims 1-7 and 11-21 are pending.  

Allowable Subject Matter
Claims 1-7 and 11-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach the specific structure of the power switch being located within the battery pack housing and accessible from the outside the battery pack housing, wherein the power switch is associated with the safety switch also located within the battery pack housing.
Kosugi et al. (US Publication no. 2009/0184682 – previously cited) presents a battery pack comprising both a safety switch 8 (figure 1) and power switch 7.  The safety switch 8 is located internal to the battery pack, and power switch 7 is describe as being located external to the battery pack.  One embodiment of Kosugi et al. provides for the power switch 7 to be internal to the protective circuit 6 which is internal to the battery pack (para 58), but however does not provide accessibility from the outside of the battery pack and instead works in association with a remaining battery detecting unit 21 to turn the battery pack on and off.  This embodiment does not permit the functionality or the structure for accessibility from the outside of the battery pack as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        15 November 2021